Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  132983(73)                                                                                          Stephen J. Markman,
                                                                                                                     Justices


  MICHIGAN DEPARTMENT OF
  TRANSPORTATION,
           Plaintiff-Appellant,
                                                                   SC: 132983
  v                                                                COA: 256038
                                                                   Kent CC: 01-007548-CC
  RODNEY TOMKINS and DARCY TOMKINS,
             Defendants-Appellees.
  _______________________________________

                On order of the Chief Justice, the motion by defendants-appellees for
  extension of the time for filing their brief on appeal is considered and is GRANTED IN
  PART ONLY. The time for filing by defendants-appellees is extended to November 16,
  2007.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2007                     _________________________________________
                                                                              Clerk